 JffIRMACK ENTERPRISESJhirmack EnterprisesandSharronKay Allison.Case 20-CA-1693513 April 1987DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN -AND BABSONOn 9 March -1983 Administrative Law JudgeWilliam L. Schmidt issued the attached decision.'The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a letter in sup-port of the judge's decision.The National Labor Relations- Board has delegat-ed its authority in this proceeding 'to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, brief, and letterand has decided to affirm the judge's rulings, find-ings,2and conclusions and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, JhirmackEnterprises,Redding,California,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Order.iThejudge issued an errata to his decision on 18 March 1983.2The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.In finding Allison''s discharge to be unlawful, we rely also on the factthather discharge was based,in part, on an unlawful disciplinary warn-mg she was given approximately 12 days before her discharge. This factisevidenced by the discharge form prepared by the Respondent, andquoted in the attached decision, that Allison's discharge was "based onher past record of aggravating situations"and that she had been "coun-seledrepeatedly."Members Johansen and Babson agree with the judge that Allison wasengaged in a fundamental form of protected concerted activity when sheadvised employee Ramsey, in response to his inquiry,that some employ-ees had complained to management at the attitude survey meeting abouthis slow,lob performance.The employee complaints were prompted bytheir concern that Ramsey's performance adversely affected their chancesof winning the weekly production award and increased the possibility ofovertime work.Allison's purpose in relaying the complaints to Ramseywas to encourage him to take corrective action to protect his ,lob. Thus,they find that Allison's conduct was clearly undertaken for the mutualaid and protection of a fellow employee and therefore constituted actualconcerted activity. They additionally find that Allison's conversationwith Ramsey constituted a logical outgrowth of the concerted complaintsof other employees about Ramsey's job performance and a continuationof that earlier protected concerted activity. SeeJMC Transport, 272NLRB 545 fn 2 (1984), andDayton Typographical Service,273 'NLRB1205 (1984), enfd, in relevant part 778 F 2d 1188 (6th Cir. 1985)609CHAIRMAN DOTSON, concurring.I concur in my colleagues' finding that the Re-spondent violated Section 8(a)(1) of the Act by'dis-charging employee Sharon Kay Allison because ofher protected concerted activity. Unlike my col-leagues, however, I find an adoption of the judge'sdecision inadequate to provide the necessary ra-tionale for the fording of a violation.The record reveals that at a February - 19821meeting of swing-shift, packaging ]line employeeswith several of the Respondent's management offi-cials, a discussion ensued concerning the inefficien-cy of packaging line mechanic Dan Ramsey: Ram-sey'swork affected the other line employees be-cause if he was slow in' repairing line malfunctions,the other employees could be required to workovertime on Saturday to meet production quotasand could fail to win the Respondent's award offree pizza at lunchtime to the week's most produc-tive packaging line.Following this meeting, RamseY, who had notattended the meeting, had a conversation with Alli-son that resulted in Allison's 'discharge.At thehearingAllison and Ramsey presented differentversions of this conversation. According to Allison,Ramsey approached her and asked if she had beenat the meeting.When Allison said yes, Ramseyasked if anything had been said about him. Allisonaskedwhy, and he said that he had heard "thewomen were talking him down." Allison respond-ed, "Yes. They did. Uh, they said you were prettyslow on the machines .... Don't get mad about it.... Just get in there and show the girls that, youknow, that you're not slow, that you can do it."According to Ramsey, Allison initiated the con-versation about the meeting, told hire 'that the em-ployees talked about his work performance about"how bad it was, how slow you was,"' and thenidentified the two employees who had been themost vocal against Ramsey. It is undisputed thatRamsey, who was upset by what Allison had toldhim, spoke to Joyce Delgado, a quality control em-ployee, about his conversation with Allison. Subse-quently, Supervisor Jim Hay learned of the conver-sation and informed Plant Manager John Ruyle.After conferring with Ramsey and several otheremployees,2 Hay and Ruyle reported ,the incidentto Personnel Manager Robert Honaker, who decid-ed to discharge Allison. On 10 ' February Hay in-formed Allison of her discharge.The Respondent admits, and the judge found,that Allison's discharge was motivated by her con-All dates arein 1982.2Neither Hay nor Ruyle spoke with Allison about theincident priorto the discharge decision283 NLRB No. 91 610DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDversationwithRamsey.3 The Respondent con-tends, however, that the conversation did-not con-stituteprotected concerted activity because Alli-son, on her own initiative, informed Ramsey thathe. had been criticized by fellow employees, there-by, breaching the confidentiality of the 5 Februarymeeting and deliberately undermining the moraleof Ramsey,DionneAlger,4 and other employees.The. Respondent's contention is supportable onlyif itswitnesses are credited. The judge, however,discredited the Respondent'switnesses,and I, likemy colleagues, will not disturb these credibilityfindings. SeeStandard Dry Wall Products,188 F.2d362 (3d Cir. 1951). Thus, the judge found that theRespondent did not impose a "general gag rule"concerning the discussion at the 5 February meet-ing.Further, the judge, crediting Allison's versionof her conversation with Ramsey, rejected the Re-spondent's contention that Allison deliberately in-tended to hurt Ramsey by revealing that he hadbeen the subject of discussion at the meeting.Rather, the judge found that Allison's "primarypurpose in responding to the inquiry which,Ramsey initiated was. to confirm to him that ad-verse comments had been, made tomanagementabout his work and to encourage him to take cor-rective action."Based on this finding, I conclude that Allison'sremarks to Ramsey constituted actual concerted ac-tivity, s Thus, the conversation consisted of Ramseyseeking information from Allison in an attempt toprotect his job and Allison responding with the re-quested information .and with words of encourage-ment to Ramsey to work faster and thereby protecthis job. Such an interaction of two employees isactual concerted activity for "mutual aid or protec-tion"clearly, envisionedwithin Section 7, andtherefore a discharge motivated by such activityviolates Section 8(a)(1).The inquiry, however, cannot stop at this junc-ture. 'Me, Respondent established through the testi-mony of itswitnessesthat it discharged Allison be-cause of its good-faith belief that she had engagedp I am puzzled by my colleagues'statement that in finding Allison'sdischarge to be unlawful,they also rely "on the fact that her dischargewas=-based, in part,on an unlawful disciplinary warning shewas givenapproximately 12 days before her discharge." Although I agree withtheir adoption of the judge's finding that the prior warning was unlawful,the judge found no' connection between the warning and the discharge.4According-to_the Respondent,Alger was upset by-Allison's disclo-sure to Ramsey that Alger had been highly critical of Ramsey at the 5February meeting.5 In light ofthis conclusion,it is unnecessaryto applythe-Meyersdefi-nition of when the act of a single employee is oris not concerted. SeeMeyers Industries,268 NLRB 493(1984), remanded sub nom.Frill v.NLRB,755 F.2d 941 (D C. Cir. 1985),cert. denied474 U.S. 948(1985),reaffd 281 NLRB 882 (1986).I note, however,my disagreement with mycolleagues'"logical outgrowth"theory. See my dissenting opinion inEveryWoman's Place,282 NLRB 413 (1986).inmisconduct, namely,, that she had breached therule of confidentiality imposed at the 5 Februarymeeting and that she deliberately inflicted emotion-al harmon Ramsey. To, establish a violation underthese circumstances, theGeneralCounselmustprove that Allison did not, in fact, engage in suchmisconduct.NLRB v. Burnup & , Sims,379 U. S. 21(1964);Rubin Bros. Footwear,99 NLRB 610 (1952).The General Counsel in this case met thisburden. The General Counsel's-witnessestestifiedthat the events did not occur' as the Respondent en-visioned and that Allison was not guilty, of anymisconduct in the course of this concerted activity.As a result she did not'lose the protection of Sec-tion 7 of the Act. As noted above,, the judge cred-ited the General Counsel's witnesses. Under thesecircumstances, theGeneralCounsel-, established,and I find, that the Respondent violated Section8(a)(1) of the Act by discharging Allison for herprotected concerted activity.Maxine Auerbach, Esq.,for the General Counsel.Ray Vetterlein (Labor Relations Associates),of Brisbane,California, for the Respondent.DECISIONSTATEMENT OF THE CASEWILLIAM L. ScHMIDT, Administrative Law Judge.This matter was heard by me on December 9 and 10,1982,1 at Redding, California. The proceeding is basedon a charge filed against Jhirmack Enterprises (Respond-ent) by Sharron Kay Allison (Allison) on March 2,. and acomplaint issued by the Regional Director for Region 20of the National Labor Relations Board (the NLRB) al-leging that Allison's February 10 discharge violated Sec-tion 8(aXl) of the National Labor Relations Act (theAct).The Respondent's timely answer denies that theRespondent engaged in the alleged unfair labor practices.On the entire record,2 my observation of the demean-or of the witnesses, and my careful consideration of theposthearing briefs filed by the General Counsel and theRespondent, I make the following-FINDINGS OF FACT1,JURISDICTIONThe complaintalleges,and the answer admits, that theRespondent, a corporation,was engagedin the manufac-ture of personal care products at Redding, California,and that during the calendar year precedingthe issuanceof the complaint the, Respondent sold and shipped prod-ucts, goods, and materials valued in excess of $50,000 di-rectly to customers located outside the State of Califor-nia.On the basis of the foregoing, I find in accord with a1Where not specified,dates refer to the 1982 calendar year.8The transcript and all formal papers are corrected, sua sponte,to,re-fleet the proper spelling of Allison's given name as reflected by her signa-ture on the original charge. JHIRMACK ENTERPRISESfurther allegation in the complaint that was admitted byRespondent that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act. I, further find that it would effectuate thepurposes of the Act for the Board to assert jurisdictionover the labor dispute involved here.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Relevant FactsThe complaint,as amended,alleges that Allison wasdischarged in violation of Section 8(a)(1) of the Act onFebruary 10 and that she was unlawfully reprimanded onJanuary 29. The answer admits that Allison was dis-charged on the aforementioned date but the Respondentargues forcefully that her discharge was for cause. It isundisputed thatAllisonwas discharged because shespoke to a packaging line mechanic, Dail Ramsey, aboutmatters involving Ramsey that were discussed at a com-pany attitudemeeting onFebruary 5. Essentially theissue in the discharge -aspect of the i case boils down towhether Allison's conductin speakingwith Ramsey wasprotected conduct or was, as the, Respondentclaims, anaggressive verbal assault by Allison on Ramsey whichwas not protected by the Act.Allison was hired by the Respondent as a packer onMay 11, 1981, and she remained in that position until herdischarge. At the times relevant here Allison was work-ing on the swing shift. The scheduled worktime for thatshift is from 3:15 p.m. to 12:15 a.m. The shift supervisorfor Allison's area wasJames Hay. The employees at theRedding plant are not represented by any labor organiza-tion.The Respondent'spersonnelmanager, Robert Hon-aker, testified that he perceived Allison as an instigatorof trouble on her shift. Honaker's perception wasgrounded on complaints that Allison had made to themanagement that Shift Supervisor Hay on the swing shiftpackaging line had shown favoritism toward JoyceLewis, a relatively junior employee in the 'department,by Hay's workassignmentsto Lewis and by Lewis' se-lection as a leadlady.3Other employees in the department shared Allison'scomplaint and it was sufficiently vocalized so as to resultin an admonition to Hay from his superior when Hay re-ceived his annual evaluation in November 1981, to avoidshowing favoritism, However, in Allison's view, Hay'sfavoritism toward Lewis was not discontinued and inmid-January 1982, Allison went to Plant Manager JohnRuyle's office where she spoke with him about what sheperceived as Hay's continuing display- of favoritismtoward Lewis.4 In addition, Allison spoke with otherIn addition, Allison had been vocal in her complaints about the Re-spondent's policy of making holiday and vacation payments to second-and third-shift employees on the basis of the hourly rate of pay for day-shiftworkers that did not include the shift differential4Allison's visit with Ruyle in January appeared to have resulted fromthe recent announcement 'that Lewis was going to become a leadlady. Indiscussing matters concerning lead employees with Allison and other em-ployees,Respondent's officials appeared to regard lead personnel as a,part of the "management team " However, there is insufficient evidencein this record to warrant the conclusion that the Respondent's lead em-611employees in the department and urged them. to voicetheir displeasure of Hay's activities to Ruyle also.Apparently the Respondent's officials were growingweary of Allison's complaints about Hay and Lewis. Al-lisonwas summoned to Ruyle's office on January 29where she was verbally reprimanded by Ruyle in Hay'spresence for "causing trouble in packaging with one ofthe employees." In addition, a written reprimand wasplaced in Allison's personnel file. That reprimand recitedthat the interview with Allison was initiated because of"bad feeling and irritation ,growing on shift which waswas felt to be fed by Kay." Hay provided further detailsfor the written reprimand that read as follows:Thru observation and comments it was felt thatKaywas stirring up ill feelings among herself and otherpackagers toward Joyce Lewis.She was confrontedwith this and claimed it not to be true.I was awarethatKay and other packers felt favoritism was beingshown toward Joyce Lewis and I told them I wouldreview the situation but I did not feel that Kay wasleaving it at that.She denied saying anything thatwould have caused trouble and felt she was beingsingled out because of her past record. It was sug-gested that she just do her own job and only worryabout herself.Will review situation in 30 days. [Em-phasis added.]The Respondent's brief summarized its impression of Al-lison as a"disturbing influence" who was involved in alot of agitation concerning how lead employees were se-lected,who was selected, whether overtime was manda-tory, how overtime ' was assigned, and what jobassign-ments were to be ' given "and so forth and _ so on." Re-spondent concedes that the employees "legally have aright to gripe" about the foregoing matters and that Alli-son was a "prime instigator in the griping." However,the critical issue from the Respondent's viewpoint waswhether Allison's activities were, as the General Counsel'in effect claims, for the mutual aid and benefit of em-ployees or whether Allison's actions were, as the Re-spondent in effect claims, for other motives disruptive toproduction that are, not protected., The Respondent iscandid in its assertion that by the time the events of earlyFebruary occurred, it was just plain tired of Allison's at-titude.On February 4 and 5, certain of the Respondent's man-agers conducted small group meetings with employees toreport the results of an attitude survey that had been ad-ministered to employees in late 1981. Allison attendedone of these meetings on February 5. The Respondentwas represented by Vice President Robert Cox, Ruyle,and Honaker. There is a dispute whether employeeswere told that matters discussed' in the meeting were tobe treated as confidential and not discussed outside themeeting room or whether employees were invited to vo-calize their complaints on the promise that they- wouldbe treated as confidential vis-a-vis the employees' super-visorswho were 'not present for the attitude meetings.ployees are supervisors or agents within the meaning, of the Act or mana-gerial employees. 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAllison testified that at themeeting she attended, em-ployees received the following admonition:He [Cox] first wanted everyone to feel like youcould say whatever you wanted to say. He said thatthiswas a-more or lessa gripe session than any-thing, uh, for us to let all of ourangersout towardour supervisors, if there was any-anything that hadto do with, uh, with the,uh . . . inside packagingconditions,uh, againstother packers, anything, andwe were all just supposed to tell everything theway it was and that there'd be nothing held againstus and ourjobswouldn't be in jeopardy, that this[was] what this meeting was about. There had beentoomany gripes been brought, evidently, to thehead of departments and they wanted to get every-thing out in 'the open, and so everybody could saywhatever they had on their minds.Several other employees testified about this matter.Sharon Brown testified that at the outset ofthe meeting,employees were told to "let it all hang out, all of ourgripes." Brown said that no one told those in attendancethat they could not, talk amongthemselves-about themeeting and that "[the meeting] was talk in the depart-ment from the time it began until the time it ended .. .itwas just constant."Similar testimonywas given byChristinaWolff. Ann Sjostron testified that she attendedthe same attitude meeting that Allison had attended andthat after the meeting was over she thought "everybodywas talking about it." MichelleRamos-'testified that atthe attitudemeeting sheattended, a company - official,whose `name she could not recall addressed the group forthe purpose of inviting the employees- to speak up about'their" gripes and to advise them that none of what they,saidwould get back to their supervisors. Ramos said thatnothing was said about employeestalking among them-selves aboutmatters discussedat the attitudemeeting andafter she returned to work, she heard other employees(Wolff in particular) talking about what had been said inanother of the 'attitudemeetings.Honaker testified thathe did not really expect the employees not to talk amongthemselves about matters that were discussed at the atti-tude meetings.It is undisputed that in the course of the attitudemeeting' thatAllison attended there wasa discussionabout the speed and abilities of the packaginglineme-chanic,Dan Ramsey. Those who spoke up aboutRamsey complained about his lack of speedin repairingthe packaging line breakdownsand, as a consequence,the efficiency of the line was impaired by Ramsey's abili-ty or lack thereof. Ramsey's work had a direct bearingon the work lives of the other packaging line employees.If Ramsey took too long to repair line malfunctions, thechances for the swing-shift, packaging employees receiv-ing the Company's free pizza award on Friday nightwould be greatly diminished.5 And if a line was closeds,On Fridays, the Company treated the week'smostproductive pack-agingline tofree pizza at lunchtimedown-for repair too long, there was always the possibili-ty that Respondent would require the packaging ,line em-ployees to work Saturday overtime in order to- meet pro-duction quotes. In short, 'Ramsey's role had the- potentialof affecting all the packaging employees and there was afeeling among a significant group of employees- that, atthat particular time, Ramsey was slowing up the oper-ation.6It is undisputed that following the attitude meetingthat Allison attended, she spoke to Ramsey (who had notattended the meeting) and apprised him of the complaintsthat had been made about him at the meeting. Allison'sversion of the manner in which her conversation withRamsey arose and the substance of that conversation wasas follows:A. I was working on the, line that Dan was a me-chanic on and he came over tome and he asked methat-if I had been to the meeting that was heldthat afternoon, and I told him yes, that I had beenthere. And he asked me if the-there had been any-thing ,said at the meeting about him. And I askedhim "Why?" And he said he had heard that therewas-the women were talking him down. And Isaid, "Yes." I said, "They did. Uh, they said thatyou were pretty slow on the machines." And I said,"Don't get mad about it." I said, "Just get in thereand show the girls that, you know, that you're notslow, that can do it." And he says, "Okay." Hesaid, "Thanks fortellingme," and he-left.Q. Why did you tell him?A. Because the things that was being said in themeeting about him, I felt like his job was in jeop-ardy.He's my friend. I like Dan. I feel sorry forhim.He had,, a wife and two kids and jobs werehard to find. So I told him. And, uh-for thatreason plus the reason that if it would speed him up,it'sgoing to get our production out, for us, wewon't have to work Saturdays, and we'll-beat theday shifts and well get the pizza.7,Ramsey, who was still employed by-the Respondent atthe time of the hearing, was called as a witness by theRespondent to give his version of his February 5 ex-change with Allison. According to Ramsey, he wasgoing along the packaging line adjusting the torque onthe capping machines. Before approaching the areawhere Allison was working, Ramsey had been, in thearea where Dee Alger worked and had been speakingwith Alger as he was performing his job. Alger had beenparticularly vocal in the attitude meeting about Ramsey'sdeficiencies.When Ramsey approached Allison's workarea,Ramsey said that Allison remarked: "I don't seehow people can laugh and joke with you after what theysaid."Ramsey's testimony about the remainder of hisconversation with Allison at this time was as follows:B Ramsey had worked for the Respondent for about 5 years at the timebut only recently had been promoted to the line mechanic's job.7Other testimony establishes that Allison 'had known Ramsey as ayouth. Allison had been a personal friend of Ramsey's mother when shewas living and often visited-Ramsey's childhood home ,JHIRMACK ENTERPRISESA. Okay.I was surprised,and then she came out:"I'm going to tell you this as a friend that the 'girlsand me was talking about your work performance,bow bad it was, how slow you was." And then shemade a statement like,"There is-too [sic]girls espe-cially who was doing all the talking."Then I asked her who it was. She said Dee Algerand Faithhope [Castellanos].Q. Anything further that you recollect about theconversation?A. Just that right now. Kind of lapse my memoryright now.Ramsey testified that he was upset by what Allison hadsaid to him and that it continued to bother him as heworked the remainder ' of the evening. According toRamsey it was "an upsetting thing" to learn that his'fellow workers did not believe that he was doing a goodjob.Ramsey testified that later that evening he spoke toJoyce Delgado, a quality control employee, in Delgado'soffice, about the substance of Allison's conversation withhim, Apparently, Delgado passed that information alongtoothers.On Monday, February 8, Hay spoke toRamsey about Allison's conversation with- him. Algeralso found, out about Allison's conversation with Ramseyand, on Tuesday, February 9, she discussed the matterwithHay. Alger complained to' Hay about Allison'saction in speaking to Ramsey concerning those mattersthat she had raised about Ramsey at the attitude meeting.Hay testified that he set out to investigate Alger's allega-tion:His investigation consisted of asking Ramsey if Alli-son had talked to him andwhenRamsey acknowledgedthat that was the case, Hay "asked Ramsey to tell himwhat Allison had said. Hay did not provide any testimo-ny with respectto Ramsey's response.Hay did testifythat he next went to Ruyle with the information con.cerning the Allison-Ramsey conversation.'According to,Allison, onWednesday, February 10,Rosemary Lewis, the head lead employee on ' her shift,approached her about 6 pm. and told her 'that Haywanted to speak to her in the lunchroom. Allison com-plied and,'when she arrived 'at the lunchroom and hadseated herself, Hay began by saying, "Kay, you're termi-nated." Allison testified that the conversation 'continuedas follows:I asked him "Why? What did I do?" And he said,"'Youweretalking.You're being terminated fortalking."And Isaid,"I-that I didn't understandwhat ' he was talking about, you know, that therewasn't a rule that we couldn't talk." And he said,"]['m referring to the attitude meeting.",He said,"'You told Dan Ramsey what was said about him atthe meeting." And I said, uh, "Yeah, I did. I-therewas nothing at the meeting that said we couldn'ttalk to the other employees. The meeting stipulatedthat we could not-what we had to say at the meet-ing wasn't going to get back to , you and we couldsay whatever we had to say about anything or any-body.And he said. "No, that you told DanRamsey what was said and you violated the confi-613dentuality[sic] of an employeeand you're terminat-ed."A. And I said, "Well, then if you're going to ter-minate me for talking about the meeting, then youshould go in and get everybody in the packagingroom and terminate them because we were all talk-ing about it at break and at, lunch." And he said,"I'm not worried about the others. I'm worriedabout you."Q.Did he give-you any other reason for yourtermination?A. No. He told me that he had told me at a priormeeting with John Ruyle and himself and me thathe had warned me then to mindmy ownbusinessand worry about Kay Allison, and he said I didn'tdo that, so I'm terminated.Hay did not testify about the substance of the dis-charge conversation that he had with Allison on Febru-ary 10.8 However, the discharge form, dated February 11thatHay prepared is in evidence. On that form, Haylisted "violation of policy" and "inability to get alongwith fellow employees" as the bases for Allison's dis-charge. The handwritten details recite:Breach of confidentially [sic] of attitude surveymeeting and undermining morale and harmony ofshift.Referring to meeting of Jan 29th 1982, 'mainpoint that Kay was left with was "just worry aboutKay Allison and no one else."Incident-some girls, in attitudemeeting;broughtup ability of one of the mechanics on swing shift.That evening Kay took it upon herself to informthatmechanic (Dan Ramsey) of the girls" feelings.This lowered the self esteem, and morale of Danplus washed away the feeling of freedom the girlshad to speak out at meeting withoutrepercussions.This, based on her past record of aggravating situa-tions and disrupting harmony,, it was felt in the bestinterest of - Jhirmack to terminate her., Kay's workabilitywas fine but she had been counseled repeat-edly'to only worry about herself and avoid confron-tations. She failed to do this.B. AdditionalFindingsand ConclusionsSection 7 of the Act provides,inter alia, that:Employees shall havethe right ...to engage inother concerted activities for' the purpose of ...mutual aid or protection ....Section 8(a)(1) of the Act makes it an unfair labor prac-tice for an employer.to interfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in section 7sRamos testified that Hay told her a day or two later that Allison"got fired because she was talking when she wasn't supposed to be." 614DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAn employer is not at liberty to punish an employee bydischargingher for engagingin concerted activities thatSection 7 of the Act protects.NLRB v. Washington Alu-minumCo., 370 U.S. 9, 17 (1962).The findingsin sectionII,A, can lead to only one con-clusion,namely, that Allison was discharged by Hay be-cause shetold Ramsey some of the other employees hadcomplained about his work at the attitudemeeting onFebruary 5. Although Hay's written explanation on theRespondent's discharge form, Allison's version of thedischarge conversation,and Ramos'testimony aboutHay's postdischargeexplanationfor Allison's terminationall suggestthatAllison was firedbecauseHay believedthat she had violated a confidentiality- rule regarding theattitudemeeting,theRespondent's brief all but aban-doned thatargumentin favor ofan assertionthatAlli-son's purpose was to deliberately inflict deepemotionalpain onRamsey in order to retaliate against leadladyFaithhope Castellanos and employee Dee Alger.9 Thus,the Respondent's brief asserts:What Ms. Allison willfully did to Mr. Ramsey iscruel, and hurtful, and in the Employer's viewpoint,much more serious than if she had walked up andstruck Mr. Ramsey in the face.In effect, the Respondent argues that Allison's actionswere so destructive of employee morale as to merit herdischarge. For thesereasons,Respondent contends thatAllison's disclosurewas unprotected and that her dis-charge was for cause.The Respondent's argument that Allison's underlyingmotive for informing Ramsey about the discussion at theattitudemeeting thatshe attended was to retaliateagainstCastellanos and Alger is grounded on the testimony ofleadladyRosemary Lewis.According to RosemaryLewis, Alger reported to her during the evening of Feb-ruary 5 that Ramsey was upset and would not speakwith her. Lewis said that later that same evening Castel-lanos approached -her and said that shefeltthat AllisontoldRamsey about what had been said at the attitudemeeting because Castellanos had directed Allison to loadan entire skid of packages earlier that evening after Alli-son had, in effect, duped Alger into loading a whole skid(which would have involved doing half of Allison'swork at that particular time).9 In any event,I am satisfied that there is no meritorious,factual, orlegal basisjustifyingAllison's discharge on the ground that the mattersdiscussed at the attitude meetings were confidential. Thus, it is my con-clusion that Cox's remarks at the attitude meeting that Allison attendedwere intended as a promise by the officials present not to discuss the sub-stance' of employee remarks with the employees' supervisors rather thanas a general gag rule. Such a fording is consistent with Honaker's testimo-ny that the Respondent did not expect that employees would not discusswhat occurred at the meeting after they left the meeting room and thetestimony of several employees that there was widespread discussion ofthe meetings on the production floor Moreover, in view of the ultimatefinding here that Allison's true object was to respond to Ramsey's in-quiry as to whether,there had been criticism of his work and to encour-age him to a better performance, I find that the Respondent's businessneedfor such a prohibitiverule isinsufficient to override Allison's rightto make this type of disclosure to Ramsey in an effort to protect Ram-sey's job.NLRB v. Exchange PartsCo., 375 U.S. 405 (1964);NLRB v.WashingtonAluminumCo.,supra;American Hospital Assn.,230 NLRB 54(1977);Blue Cross-Blue Shield of Alabama,225 NLRB 1217 (1976).At the outset, the Respondent's contention requires acredibilityresolutionfavoring Ramsey's version of theexchange that he had with Allison on the evening ofFebruary 5. Ramsey was -not a convincing witness. Inaddition, the General Counsel demonstrated on cross-ex-amination that Ramsey ' had cooperated with the Re-spondent's prehearing preparation of its case against Alli-son in several significant respects.Moreover, in the pre-hearing affidavit provided by Ramsey to the GeneralCounsel's investigating agent only a month after-the rele-vant events, Ramsey did not indicate that Allison hadtold him that Alger and Castellanos were the individualswho had complained about him at the attitude meeting.Ramsey attempted to explain his recent recollection ofthis vital centerpiece to the Respondent's case by makinga clumsy assertion that his recollection had improved bythe time of the hearing, notwithstanding that at anotherpoint in his testimony, Ramsey acknowledged a "lapse"in his memory with respect to the February 5 conversa-tion with Allison.By contrast, Allison was a convincing witness who ap-peared to be making a sincere, earnest effort to truthfullyrelate the events to the best-of her ability. However, Al-lison was insistent that the attitude meeting had occurredon February 3,and the Respondent asserts that Allison'serror in this regard is a deliberate effort' to cover up thefact that the whole incident was partof a plot by Allisonto get even with Alger and Castellanos. I reject that, ar-gument. Allison's testimony on several matters, was con-sistentwith the available extrinsic evidence and the Re-spondent's evidence that Allison was angry with Algerand Castellanos over the loading of the skids is groundedsolely on the hearsay testimony of Rosemary Lewis con-cerning Castellanos' speculation. Indeed, Castellanos wasnot even called to testify nor was her absence explained.This circumstance alone merits an adverse inferenceabout the Respondent's contention. This is especially truewhere, as here, Alger was called as a witness and gaveno indication that Allison exhibited or harbored any illfeelings over the loading of the skids as the. Respondentcontends. Accordingly, I find that Allison's error in hertestimony about the date of the attitude meeting is an in-significant mistake and that, in general, Allison's testimo-ny is as reliable as one could reasonably expect consider-ing the passage of time. For these reasons, I have cred-itedAllison's testimony where it conflicts with the testi-mony of the Respondent's witnesses.In view of the foregoing, I reject the Respondent'scontention that Allison set about to deliberately injureRamsey by confirming the fact that there had been com-plaints about his job performance at the attitude meeting.Although it is very likely that Ramsey was disturbed bythis news, especially in view of the limited time he hadbeen working .in the mechanic's position, the only fairconclusion from the record before me is that Ramsey'sreaction was the product of the fragile human ego andnot the handiwork of an evil woman scheming to avengean affront by Castellanos. Allison's-professed affinity forRamsey resulting- from her friendship with his deceasedmother is a far more logical explanation for her motivein making the disclosures about the job performance crit- JHIRMACK ENTERPRISES615;icism that had been leveled at Ramsey; than is the sinisterexplanation propounded by the Respondent. As I am sat-isfied that Allison's explanations of her motives in talkingto Ramsey are truthful, I find that her primary purposein responding to the inquiry that Ramsey initiated was toconfirm to him that adverse comments had been made tomanagement about his work and to encourage him totake corrective action. Viewed from this perspective, it isclear that Allison's discussion with Ramsey on February5 was a fundamental form of concerted activity in aid ofa fellow employee and, hence, it was conduct protectedby Section 7 of the Act.Bullocks,247 NLRB 257 (1980).And seeMushroom Transportation Co. v.NLRB, 330F.2d 683 (3d Cir. 1964). As it is undisputed that Allisonwas discharged as a direct consequence of that discussionwith Ramsey, I find that her discharge violated Section,$(a)(1) of the Act.In addition, it is concluded that as the written warningentered in Allison's personnel file following the, January29 disciplinary interview discloses that Respondent's offi-cials had identified Allison as an "instigator" of employ-eecomplaintsconcerningHay's alleged favoritismtoward Joyce Lewis and, as the warning was -issued forAllison's role concerning this complaint, the Respond-ent's disciplining of Allison on this occasion also violatedSection 8(a)(1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations ofthe Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening, and obstructing com-merce and the free flow of commerce. 'THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it is recommended that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the Act.With respect to the affirmative remedial action, it willbe recommended that the Respondent be ordered toofferAllison immediate and full reinstatement to herformer or substantially equivalent position of employ-ment, discharging if necessary any individual hired afterher termination, , without prejudice to the seniority orother rights and privileges enjoyed by her prior to herFebruary 10 discharge. It will be further recommendedthat the Respondent be ordered to remove from itsrecords any reference to Allison's termination and herJanuary 29 reprimand.Sterling Sugars,261NLRB 472(1982). It will also be recommended that the Respondentbe ordered to make Allison whole for the losses whichshe suffered as a result of her unlawful discharge. Theamount of backpay due Allison shall be computed in themanner provided by the Board inF. W. Woolworth Co.,90 NLRB 289 (1950), with interest thereon as providedby the Board inOlympic Medical Corp.,250 NLRB 146(1980), andFlorida Steel Corp.,231 NLRB 651 (1977).And see generallyIsisPlumbing Co.,138NLRB 716(1962).Finally, itspondent be ordered to post the notice to employees at-tached hereto as an appendix for a period of 60 consecu-tive days in order that employees may be apprised oftheir rights under the, Act and the Respondent's obliga-tion to remedy the unfair labor practices found above.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce or .in anindustry affecting commerce within, the meaning of Sec-tion 2(6) and (7) of the Act.2.By confirming Dan- Ramsey's inquiry as to whetherthere had been a criticism of his job performance at theRespondent's February 5, 1982, attitude meeting, and bycomplaining to management about supervisors favoringcertain employees, Sharron Kay Allison was engaged ina form of concerted activities guaranteed to employeesby Section 7 of the Act.3. By discharging Sharron Kay Allison because she en-gaged in the activity specified in, paragraph 2, above, in-volving Ramsey, and by placing a written warning inSharron Kay Allison's personnel, file following a discipli-nary interview on January 29,'1982, the Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edioORDERThe Respondent, Jhirmack Enterprises, Redding, Cali-fornia, its officers; agents, successors, and assigns, shall1.Cease and desist from(a)Discharging or, disciplining any employee for exer-cising rights guaranteed by Section 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees because they choose toexercise the rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to reinstate Sharron Kay Allison and makeher whole in the manner specified in the remedy sectionof the decision.(b)Remove from its files any reference to the dis-charge of Sharron, Kay Allison on February 10, 1982, orthe reprimand of Allison on January 29, 1982, and notifyher in writing that this has been done and that evidenceof this unlawful conduct will not be used as a basis forfuture personnel actions against her.aoAll outstanding motions inconsistent with the recommended Orderare denied. If no exceptions are filed as provided by Sec 102 46 of theBoard's - Rules and Regulations,the findings,conclusions,and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adoptedby the Board and all objections to them shall be deemed waived for allpurposes. 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(c)Preserve and, on request, make available to theBoard or its agents for examination and copying all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary or useful to a determination of the amount ofbackpay due under the terms of this Order, the proprietyof any offer of reinstatement made to Sharron Kay Alli-son, and Respondent's compliance with, -in order tocomply with paragraph 2, subparagraph (b), of thisOrder.(d) Post at its plant in Redding, California, copies ofthe attached notice marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion 20,afterbeing signedby theRespondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order whatsteps the Re-spondent has taken to comply.' 1 If this Order is enforcedby a judgment of a United States court ofappeals, the wordsin the notice reading"Posted by Order ofthe Nation-al Labor RelationsBoard" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order of theNationalLabor RelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees the following rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tion-To choose not to engage in any of these protect-ed concerted activities.WE WILL NOT discharge or discipline any employeesbecause they choose to exercise any of the rights that areguaranteed by the National Labor Relations Act.WE WILL NOT in any' like or related manner interferewith,restrain,or coerce any of our employeesbecausethey choose to exercise the rights set forth above thatare guaranteedby, Section 7 of the National Labor Rela-tins Act.'WE WILL offer to reinstate Sharron Kay Allison to herformer position, and WE WILL reimburse her for anylosses resultingfrom' her discharge on February 10, 1982.We are required to do this because the National LaborRelations Boardfound that we violated the law by dis-chargingSharron Kay Allison on February 10, 1982, 'forengagingin activities that are protected by the NationalLabor Relations Act. ,WE WILL remove from the records of Sharron KayAllison any written reports, notations, or memoranda re-flecting her February 10, 1982 reprimand, and WE WILLnotify her in writing that this has been done and that evi-dence of these unlawful actions willnot be used as abasis for future discipline against her.JHIRMACK ENTERPRISESThe National Labor Relations Board has found that weviolated the -National Labor Relations Act and has or-dered us to post and abide by this notice.